In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Lifson, J.), dated July 17, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
After the defendants made out a prima facie case for summary judgment, the plaintiff failed to raise a triable issue of fact. Accordingly, the defendants’ motion for summary judgment was properly granted (see DeMarrais v Swift, 283 AD2d 540 [2001]; Patel v Corporate Park Dev. Assoc., 275 AD2d 313 [2000]). Florio, J.P., Feuerstein, McGinity and Adams, JJ., concur.